DETAILED ACTION
This is a final Office action addressing applicant’s response 19 October 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are cancelled.
Claims 4 and 5 are pending and examined.

Drawings
Applicant’s drawings dated 19 October 2020, are entered.

The drawings are objected to because the figures should be individually labeled (e.g., Fig. 1, Fig. 2, etc.).  See 37 CFR 1.84(u) and MPEP 608.02.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The disclosure is objected to because of the following informalities: no brief description of the figures is present and the detailed description of the invention must reference the figures.  See MPEP 608.01.
Appropriate correction is required.

Content of Specification 
Applicant is respectfully reminded of the content of the specification:

(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a 
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.



Substitute Specification Required:
A substitute specification including the claims is required pursuant to 37 CFR 1.125(a) because the specification does not conform to the requirements above including the necessity of a brief descripting of the drawings in light of the drawing requirements.  Further, the specification appears to be a written form of what would be within a spreadsheet, however, the specifics of the calculations being made and how they interrelate with each other, and the formulas should be provided in common form and not as how they would be shown in a spreadsheet.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  

	Applicant did not provide a proper substitute specification as required in the prior Office action dated 14 April 2020 (beginning on page 7).  Please see the requirements for a substitute specification listed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure 

The examiner notes numerous issues under this heading.  For general claim construction, the examiner suggests applicant reference the prior art cited along with the Manual of Patent Examining Procedure (MPEP) 608.01(i)-608.01(n) for proper claim construction.  Some of the more noticeable issues include when presenting a limitation (e.g., widget) it must initially be preceded by “a” or “an” (e.g., a widget).  Each time the same limitation is subsequently referenced, either in the same claim or dependent claim, it must be preceded by "the" or "said" (e.g., the widget or said widget).  Further, claim limitations should be referenced the same throughout the claim language (e.g., a limitation directed to a “pipe” should be referenced as “pipe" throughout the claim for consistency and not be changed or have added language such as “hollow pipe” or “tubular pipe”.)  Further, limitations that follow language such as “may” is considered optional language and not required for consideration with respect to prior art.



https://www.uspto.gov/sites/default/files/documents/February%20Info%20Chat%20-%20Claim%20Drafting.pdf

	Below is a reproduction of applicant’s claim 5 with the examiner’s comments in bold italics.  The examiner will not provide each instance of repeated matters for brevity.

Claim 4: This process (rejected to as no preamble is provided, e.g., “A process for XXXXX”; further rejected as no transition phrase is provided, e.g., “comprising” –see MPEP 2111.03-, so one having ordinary skill in the art does not have a way to determine how to interpret the body of the claim) demonstrates the scope of changes in the historic data (“the scope of changes” and “the historic data” lacks antecedent basis, e.g., “a scope of changes”) by Column in the domestic equities markets' trading data, otherwise known as: Daily Trading Price Data - High Price, Low Price, Closing Price; Daily Trading Volume Data - Daily Volume, Cumulative Quantity of Fails to Deliver, Daily Short Volume; Trading Derived Data - Short (“otherwise known by…Direction of Change” is indefinite as the metes and bounds of what constitutes this limitation cannot be determined and one having ordinary skill in the art cannot determine the scope of this limitation), all oriented to the Trade Dates on which they were generated (indefinite as the interpretation of the limitation “oriented”), restricted by the time range between Trade Date and Settlement Date (indefinite as to the metes and bounds of what constitutes a settlement date; indefinite as it is unclear if “Trade Date” is part of the “Trade Dates” previously referenced; “Trade Date” and “Settlement Date” lack antecedent basis, e.g., “a Settlement Date”) for each category (another example of lacking antecedent basis, and indefinite as to what constitutes a category) thereof and the Standard Deviations of those Percentage Changes and Direction Changes and by the Standard Devia-tion of Precessive, Successive and Full Range Aggregates of Direction Change, each Individual Trade-Date Data Point and their Respective Derivatives passing through the Basic Platform Engine (“the Standard Deviations…Basic Platform Engine” is indefinite as they are replete with antecedent issues and the limitations are written are unclear as to the metes and bounds of the particular method steps): 

Category-specific Trade Date minus 4; 
Category-specific Trade Date minus 3; 
Category-specific Trade Date minus 2;
Category-specific Trade Date minus 1; 
Category-specific Trade Date plus or minus 0; 1Amendment to Application no. 16/192,130
Successive Series: 
Category-specific Trade Date plus or minus 0; 
Category-specific Trade Date plus 1; 
Category-specific Trade Date plus 2; 
Multi-Trade Date Precessive Range: 
Category-specific Trade Date minus 4 thru Category-specific Trade Date plus or minus 0;
Multi-Trade Date Successive Range: 
Category-specific Trade Date plus or minus 0 thru Category-specific Trade Date plus 2; 
Multi-Trade Date Full Range: 
Category-specific Trade Date minus 4 thru Category-specific Trade Date plus 2; 
Trading Derived Data: 
Change from Most Recent Entry Only; 
Trading Price Intraday High to Low Data Ranges: 
Adjusted Relational Trading Range Higher or Adjusted Relational Trading Range Lower, as appropriate reveal how each entry changes its relevance as its respective position is altered by each change in the relative Trade Date being examined.  (“precessive steps…examined” is indefinite as to what is occurring and what the metes and bounds of what constitutes these limitations.)

Claim 5: the claim is replete with issues similar to those addressed in claim 4 above, and the examiner will not repeat each instance here for brevity.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 USC 101 – non-statutory subject matter:
Claims 4 and 5 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
The Federal Circuit observed that two caveats exist to the transformation-machine test: (1) a field-of-use limitation is insufficient to avoid the prohibition against pre-emption, as Flook expressly held; and (2) conventional or obvious "insignificant post-solution activity" does not make what is otherwise a claim to a principle patent-eligible (again referring to Flook). The court added that insignificant pre-solution activity (such as data-gathering) is equally ineffective, and so too is an insignificant step in the middle of a process (such as recording a result).
Independent Claim 4 recites: A process regarding domestic equities, trading data, time ranges between trading and settlement dates and a change in relevance.  Independent claim 5 is directed to the entry of data, manipulation of data, and providing a display of idiosyncratic and manipulative activity if manipulation is present.

It appears that the respective independent claims do not recite the use of any technology at all, but rather represents a series of mathematical equations. There is no machine-or-transformation in the claim, the recited steps could all be done Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193,_(1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230.
On the second Bilski prong, the claims do not require transformation of any article into a different state or thing. The calculations for these changes and determination of manipulation merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said calculations for changes in data and determination of manipulation recitation is nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong.
Accordingly, the recited steps do not apply, involve, use, or advance the technological arts since all of the recited steps Therefore, claims 4 and 5 are not eligible subject matter under §101.  

35 USC 101 – subject matter eligibility – should the claims be found to be eligible subject matter:
	STEP 1:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas). Alice Corp. v. CLS Bank Int'l,573 U. S._(2014). Independent Claims 4 and 5 are directed to a statutory category, because a series of steps for computing a mathematical formula and determination of manipulation of data are directed to processes.
	
	STEP 2:
Next, the claim is analyzed to determine whether it is directed to a judicial exception.

STEP 2A – Prong 1:
Claims 4 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the following: claim 4 recites: A process regarding domestic equities, trading data, time ranges between trading and settlement dates and a change in relevance.  Independent claim 5 is directed to the entry of data, manipulation of data, and providing display idiosyncratic and manipulative activity if manipulation is present.  That is, even if reciting “by a processor/server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, even if the claims included language such as “by a processor”, the listed limitations in the context of this claim encompasses an operator manually/mentally analyses user’s information and highlights key data to recommend a food order for a user.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A - Prong 1: Yes).
STEP 2A – Prong 2:
Further, the Examiner determined that this judicial exception is not integrated into a practical application. In do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A - Prong 2: No).
STEP 2B: 
Claims 4 and 5 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the listed limitations of claims 4 and 5 amount to no more than a mathematical calculation. The suggestion recommendation and proposals were considered to be extrasolution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the claimed steps is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, there are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer.  A device such as a computer is programmed to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither.
For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), Claims 4 and 5 of the current application do not provide specific improvements in computer capabilities. In Enfish, the Court found that claims focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The listed steps merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said functions is nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong.
It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, "We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong." and "Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test’. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011).
For these reasons, there is no inventive concept in the claims, and thus they are ineligible. The claims are not patent eligible. (Step 2B: No). 

Prior Art Rejections
Based on the language of the claims and the extensive rejections under 35 USC 112 and 101, the examiner is unable to apply art at this time.  The examiner provided a cursory search for similar subject matter for applicant’s review in the Office action dated 14 April 2020.  These are being reproduced below:

Lawrence (U.S. Publication 2014/0193532) – see paragraph [0014] which summarized the invention regarding filing an insider trading report and determining if insider trading has occurred.



Adjaoute (U.S. Publication 2020/0111100) – see paragraph [0213] which discloses a method that can be used for detecting fraud in transactions including insider activity and involve preventative maintenance. 

Adjaoute (U.S. Publication 2020/0074472) – see Field of Invention which discloses that the prior art incorporates artificial intelligence in fraud detection regarding limiting business loses. 

Kolchinsky (U.S. Publication 2020/0034467) – see paragraph [0004] which discloses that the prior art is incorporates pattern detection for fraud detection.

Campione (U.S. Publication 2017/0323394) – see paragraph [0002] which notes the prior art incorporates investigation of records and uses real-time detection and prevention of data fraud involving financial institutions and business organizations.

De Vries (U.S. Publication 2015/0220862) – see paragraph [0011] which notes the prior art disclose that the method is for fraud detection and filters information of interest in fraud investigations.

Steier (U.S. Publication 2005/0222929) – see paragraph [0160] which discloses that the invention is used in forensic investigation and may be used to investigate and detect financial fraud.
  
Response to Arguments
Applicant provided no remarks directed to the response or prior Office action.  As a result, the examiner reserves comment at this time.

Miscellaneous
Applicant should respectfully note that this action closes prosecution on the merits.  As a result, applicant has several options.  Below are the most common options, however, please note that this list is not exhaustive.
Request an interview after final.  See MPEP §713.09.
File an after final response.  See MPEP §714.12, §714.13.
Appeal to the Patent and Trademark Appeal Board.  See MPEP §1200
File a Request for Continued Examination (RCE).  See MPEP §706.07(h).
File a continuation.  See MPEP §201.06-§201.08.
Allow the case to go abandoned.  See MPEP §711.

A copy of the MPEP is available for electronic viewing at the uspto.gov link provided below:

http://www.uspto.gov/web/offices/pac/mpep/index.html

Should applicant wish further explanation of these options, the examiner is certainly willing to elaborate upon each of these in a scheduled telephonic interview.  The examiner encourages applicant to contact the examiner within 30 days of the mailing date of this action to avoid potential extension fees, or unwanted abandonment, associated with a delayed response.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
1Amendment to Application no. 16/192,1302Amendment to Application no. 16/192,130	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649